Citation Nr: 0501868	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  04-17 488	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a shell fragment wound to the right knee with 
retained fragment and degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for 
complex partial seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1951 to August 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 2002 and 
August 2003 by the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes that a May 2003 statement of the case 
also addressed the issues of entitlement to ratings in excess 
of 10 percent for residuals of a shell fragment wounds to the 
left and right hands with retained fragments and for 
residuals of a shell fragment wound to the face with a 
disfiguring scar.  The veteran, however, did not perfect his 
appeal as to these matters in his June 2003 substantive 
appeal.

The Board also notes that the veteran's June 2003 
correspondence may be construed as raising service connection 
claims for a left knee disorder and for Parkinson's syndrome.  
These matters are referred to the RO for appropriate action.

By correspondence dated January 6, 2005, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record shows the veteran was notified of the 
VCAA by correspondence dated in April 2002 and July 2003.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, service records show the veteran sustained 
injuries as a result of action with enemy forces in September 
1952.  Although the record clearly demonstrates the veteran 
had traumatic experiences during active service, the August 
2003 VA examiner found he did not meet the criteria for a 
diagnosis of PTSD.  The Board notes, however, that this 
opinion is inconsistent with VA medical records dated from 
February 2003 to February 2004 demonstrating treatment for 
PTSD.  The veteran also claims, in essence, that the August 
2003 examiner's reference to his having undergone 
psychometric testing in November 1990 was erroneous.  The 
Board notes the present appellate record does not include 
reports of psychometric testing or neuropsychological 
evaluation in November 1990.  

Additionally, the veteran's complex partial seizure disorder 
was addressed in an August 2003 VA neurology examination, but 
the report provided no information as to the number of 
seizures the veteran experienced as a result of this 
disability.  The Board notes that ratings for such disorders 
are based, in pertinent part, upon the number of major or 
minor seizures experienced.  Therefore, further development 
as to these matters is required prior to appellate review.

A review of the record also reveals that additional documents 
pertinent to the issue of entitlement to a rating in excess 
of 30 percent for residuals of a shell fragment wound to the 
right knee with retained fragment and degenerative joint 
disease were obtained subsequent to the May 2003 statement of 
the case.  As agency of original jurisdiction (AOJ or RO) 
consideration has not been waived, the Board finds this 
matter must be remanded for appropriate development.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  Therefore, the RO should 
considered whether separate ratings are warranted for the 
veteran's residuals of a shell fragment wound to the right 
knee with retained fragment and degenerative joint disease.

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should obtain all VA treatment 
records pertinent to the issues on 
appeal, to include reports of any 
psychometric testing or 
neuropsychological evaluation in November 
1990.

2.  The veteran should be scheduled for 
(a) an examination for an opinion as to 
the present nature and severity of his 
complex partial seizures and (b) a 
psychiatric examination for an opinion as 
to whether it is as likely as not that he 
has PTSD as a result of active service.  
The claims folder must be available to, 
and reviewed by, the examiner(s).  The 
examiner(s) should provide a complete 
rationale for any opinion given and 
should reconcile the opinion with the 
other medical evidence of record.  The 
psychiatric examiner must reconcile the 
opinion with the findings of the August 
2003 VA compensation and pension 
examination and VA medical records 
demonstrating treatment for PTSD.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  For the right knee disability 
increased rating claim, the RO must 
consider whether higher or separate 
ratings are warranted based upon the 
evidence of record, including all 
evidence submitted since the May 2003 
statement of the case.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

